ON APPLICATION FOR WRIT OF REVIEW
|1PER CURIAM.*
Motion for Clarification granted. We amend our eai’lier action taken on May 12, 1995 in this matter to read as follows:
Granted in part and denied in part. The district court judge is ordered to grant a continuance and reschedule trial only after a reasonable delay. The district court is also ordered to establish new discovery deadlines and other cut-off dates concerning witness lists, the filing of Motions, and disclosing of exhibits after a reasonable delay. Insofar as the writ application requests relief from the trial court’s denial of the Motion to Compel *1351Responses to Interrogatories and Requests for Production of Documents, which are discovery devices properly directed to a party only, the writ application is denied.
CALOGERO, C.J., assigns additional reasons.

 Victory, J., not on panel. Rule IV, Part 2, § 3.